Title: James Madison to Dolley Payne Madison, 11 July 1827
From: Madison, James
To: Madison, Dolley Payne Todd


                        
                            
                                
                            
                            
                                
                                    University.
                                July 11. 1827
                            
                        
                        My dearest, We made out to get to Mr. Goodwins by 5 OC. where we luckily fell in with Genl. Cocke. After consultation as
                            to our lodging &c at the University, he was left to make the arrangements on his arrival, which would be that
                            evening. On our reaching the University the morning after, we found, much to our satisfaction that he had provided by
                            treaty with Mr Brokenborugh, that we shd. all lodge in the Pavilion evacuated by Mr Key, and be there supplied with a
                            table & every other accomodation requisite. Our situation is thus made as convenient as possible, all the Visitors
                            being together, and able to proceed on their business, at every interval left by the Examinations. These commence at 5 OC.
                            in the morning, are resumed at half after 8 OC. & continued till Eleven; & after an interval of half an
                            hour are again continued till one OC. At three we dine and at five, are again at the Examinations till 8 OC. I have seen
                            Mrs. Blatterman and Mrs. Conway, and said to them what you would wish. I shall call on Mrs. D. & the other Ladies
                            of your acquaintance as I can. Mr. Trist says they are all well at Tuffton, except Mr. J. Randolph; who is not so. Late
                            accts. from Mrs. R. are favorable. Every body is full of expressed regrets that you did not come with me. Mr. Monroe was a
                            little indisposed yesterday forenoon, but I hope is again well. By not getting off early from Mr. Goodwins, I lost the
                            opportunity of writing by the last post. The mail of this morning brought me nothing, which is explained by what Mr.
                            Chapman mentioned to you. We are not without hopes that the examination will be closed on the 18th. instead of the 20th.
                            Mean time be assured of my greatest anxiety to hasten the moment of being where my heart always is.
                        Mr. Cabell saw Mrs. Stephenson on his way, and was desired to let her know whether you were here, intending,
                            with her sister, to come to you. He has got her word that you were not. She is low, but rides about.
                        
                            
                                
                            
                        
                    